Opinion filed June 4, 2021




                                      In The

        Eleventh Court of Appeals
                                  ___________

                             No. 11-20-00205-CR
                                ___________

                         EDDIE TREVINO, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 18120B


                      MEMORANDUM OPINION
      Appellant, Eddie Trevino, has filed in this court a motion to dismiss his appeal.
In the motion, Appellant states that he no longer desires to pursue this appeal, and
he requests that his appeal be dismissed. The motion is signed by both Appellant
and Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules of
Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


                                                            PER CURIAM


June 4, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2